FIRST AMENDMENT TO LEASE

          This FIRST AMENDMENT TO LEASE (this “Amendment”) is dated as of
February 1, 2006 and is made by and between Ambassador Drive LLC, an Illinois
limited liability company (“Landlord”) and Global Computer Supplies Inc., a New
York corporation, f/k/a Systemax Incorporated (“Tenant”).

RECITALS

           A.      American National Bank and Trust Company of Chicago, as
Trustee u/t/a dated January 31, 1995, a/k/a Trust No. 120041-07, as landlord,
Tenant, as tenant and Walsh, Higgins & Company, an Illinois corporation, as
contractor, entered into that certain Build-To-Suit Lease Agreement dated April
21, 1995 (the “Lease”), with respect to that certain premises commonly known as
175 Ambassador Drive, Naperville, Illinois (the “Demised Premises”).

           B.      Pursuant to a series of conveyances and assignments, Landlord
is the current fee owner of the Demised Premises and holder of all right, title
and interest of landlord under the Lease.

           C.      Walsh, Higgins & Company has completed its obligations under
the Lease to construct the Initial Improvements and is therefore not a party to
this Amendment.

           D.      Landlord and Tenant have agreed to amend the Lease to expand
the Initial Improvements, extend the expiration date of the Lease term and
otherwise amend the Lease, all in accordance with the terms of this Amendment.

          NOW THEREFORE, in consideration of the terms and conditions of this
Amendment and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease as follows:

           1.      Incorporation. The above recitals are incorporated as if
fully rewritten herein.

           2.      Defined Terms. All capitalized terms used in this Amendment
but not otherwise defined herein shall have the same meaning as those terms are
defined to have in the Lease.

           3.      Term of Lease.

                A.      Effective on the Expansion Commencement Date, Section
1.1 of the Lease is hereby deleted in its entirety and replaced with the
following:

  “Section 1.1 – Initial Term. Except as otherwise provided in this Lease, the
initial term of this Lease (“Initial Term”) shall be for twenty (20) years,
commencing on the Expansion Commencement Date (as such term is defined in
Section 2A.3(a) hereof), and ending on the date which is twenty (20) years, less
one (1) day, after the Expansion Commencement Date (“Initial Term Termination
Date”). As of the date of this Lease, Landlord and Tenant anticipate that the
Initial Term Commencement Date will be August 18, 2006, and that the Initial
Term Termination Date will be August 17, 2026. Notwithstanding the foregoing,
the Initial Term Commencement Date and the Initial Term Termination Date shall
be as set forth in this Section 1.1 and Section 2A.3(a) hereof, but in no
instance shall the Initial Term be less than twenty (20) years, unless sooner
terminated as provided herein.”


                B.      Effective on the Expansion Commencement Date, Section
1.2 is hereby deleted in their entirety.

                C.      Effective as of the date of this Amendment, Section 1.3
and the third paragraph of Section 1.4 of the Lease are hereby deleted in its
entirety.

                D.      Effective as of the date of this Amendment, Section 1.5
of the Lease is hereby deleted in its entirety and replaced with the following:

  “Section 1.5 – Exercise of Options to Renew. If Tenant wishes to exercise its
options for either or both of the Renewal Terms, it shall give written notice
thereof (“Renewal Notice”) to Landlord not later than twelve (12) months prior
to the expiration of the Initial Term or the First Renewal Term, as applicable.
It shall be a condition to the exercise and effectiveness of each option for a
Renewal Term that Tenant shall not be in default of any of the terms, provisions
or conditions of this Lease, either at the time of delivery of the Renewal
Notice in question, or at the commencement of the Renewal Term in question;
provided, however, that Landlord shall have the right, in its sole discretion,
to waive any such default for purposes of Tenant’s exercise of the Renewal
Term.”


           1.      Expansion of Demised Premises.

             A.      Effective as of the date of this Amendment, Sections 2.6,
2.7 and 2.8 of the Lease are hereby deleted in their entirety.


             B.      Effective as of the date of this Amendment, Exhibit G to
the Lease is hereby superseded in its entirety with Exhibit G attached to this
Amendment.


             C.      Effective as of the date of this Amendment, Article 2A of
the Lease is hereby deleted in its entirety and replaced with the following:


“ARTICLE 2A
EXPANSION OF DEMISED PREMISES

           Section 2A.l — Expansion Improvements.

          The “Expansion Improvements” shall mean that additional bulk warehouse
space and dock facilities, if any, contiguous to the Initial Improvements and
associated site work, all of which shall be as depicted in Exhibit G attached
hereto and made a part hereof, which Landlord shall cause to be constructed on
the Land, subject to finalization and preparation of the Final Expansion Base
Building Plans and Final Expansion Interior Design Plans and Specifications (as
such terms are defined in Section 2A.2 below), in accordance with this Article
2A. Attached hereto and made part hereof as Exhibit G are preliminary expansion
plans and specifications for the Expansion Improvements (“Preliminary Expansion
Plans and Specifications”), consisting of outline specifications prepared by
McShane Construction Corporation dated October 18, 2005, revised November 2,
2005, November 11, 2005 and further revised February 13, 2006; site plan dated
February 10, 2006; floor plan dated February 10, 2006 and Civil Drawings sheets
C0-C5 dated February 9, 2006. Tenant has reviewed and approved all of the
Preliminary Expansion Plans and Specifications. Tenant hereby authorizes and
directs Landlord to proceed with the preparation of the components of the Final
Expansion Plans and Specifications and the commencement of construction of the
Expansion Improvements.

          Section 2A.2 Preparation of Expansion Plans. On or before the date
which is forty- five (45) days after the date hereof and subject to Section 2A.8
hereof, Landlord shall cause to be prepared and delivered to Tenant all of the
components of the (i) base building specifications for the Expansion
Improvements (“Final Expansion Base Building Plans”) and (ii) interior design
specifications for the Expansion Improvements (“Final Expansion Interior Design
Plans and Specifications”); each of which shall be prepared by Harris
Architects, Inc. (“Expansion Architect” or “Architect”), shall be based on the
Preliminary Expansion Plans and Specifications and shall be in a form
sufficiently complete to enable the issuance of a building permit by the City.

          If each component of the Final Expansion Base Building Plans and the
Final Expansion Interior Design Plans and Specifications, respectively,
submitted by Landlord is in substantial compliance with the Preliminary
Expansion Plans and Specifications, then Tenant shall neither unreasonably
withhold its approval of any such submitted component (except for just and
reasonable cause) nor act in an arbitrary or capricious manner with respect to
the approval thereof; provided, further however, that it shall be unreasonable
for Tenant to withhold its approval of any submitted component if (i) the
component (or any revision thereto) is designed or necessary to meet any
municipal or private business park requirement or restriction; or (ii) the
component is in substantial conformance with the Preliminary Expansion Plans and
Specifications. The procedure for the approval or disapproval, revision and
resubmission of the components of the Final Expansion Plans and Specifications
shall be the same as set forth in Section 2.2(c) hereof for the Final Plans and
Specifications for the Initial Improvements, except that Tenant will have ten
(10) not twenty (20) business days after Landlord’s initial delivery to Tenant
of each component of the Final Expansion Plans and Specifications to either
approve or disapprove each such component.

          When each component of the Final Expansion Plans and Specifications
has been approved by Tenant, Landlord and Tenant shall affix their respective
signatures or initials to a schedule describing each such approved component.
Such approved components shall constitute all or a portion of the Final
Expansion Plans and Specifications and shall be deemed to become attached to and
made a part of this Lease as Exhibit H.

           Section 2A.3 Expansion Commencement Date; Delivery of Expansion
Improvements.

           (a)      Expansion Commencement Date. The “Expansion Commencement
Date” shall be the date on which the Expansion Improvements are Substantially
Completed. For purposes of this Amendment, the Expansion Improvements shall be
deemed to be “Substantially Completed” (or “Substantially Complete” or
“Substantial Completion”) on the date the requisite governmental authority
having jurisdiction has issued with respect thereto a temporary certificate of
occupancy. Notwithstanding the foregoing, if Lender’s Architect, or if none, the
Expansion Architect, has certified in writing that, as of a date certain set
forth in such written certification, the Expansion Improvements would have been
Substantially Completed but for a Tenant Extension, then the Expansion
Improvements shall nevertheless be deemed to be Substantially Completed for
purposes of determining the Expansion Commencement Date on the date certain set
forth in Lender’s Architect’s or the Expansion Architect’s aforesaid
certification. Section 2.5(b) of the Lease is hereby amended to (A) add the
following items to the definition of Tenant Extension: “. . . (D) Tenant’s
failure to pay for any Change Order when due, or (E) any Change Order related to
a Soil Conditions Adjustment (as defined in Section 2A.5 hereinafter). . .”; and
(B) add the following items to the definition of Permitted Delays: “. . . (vi)
unusually severe weather; (vii) delays in obtaining building permits; or (viii)
other acts or occurrences beyond the reasonable control of Expansion Contractor,
or its employees, agents, contractors, subcontractors, sub-subcontractors or
representatives. . .” Landlord shall deliver possession of the Expansion
Improvements to Tenant on the Expansion Commencement Date.

           (b)      Scheduled Expansion Completion Date. Subject to the
conditions herein set forth, the anticipated Expansion Commencement Date will be
August 18, 2006 (“Scheduled Expansion Completion Date”); provided, however, that
Landlord shall use commercially reasonable efforts to cause McShane Construction
Corporation (“Expansion Contractor”) (without the incurrence of overtime or
similar type charges unless requested by Tenant in writing and paid for by
Tenant in advance at Tenant’s sole cost and expense) to achieve the Expansion
Commencement Date as soon as practicable.

          Section 2A.4 Scope of Work. Weather permitting, promptly following the
approval of the Final Expansion Plans and Specifications, Landlord shall cause
to be furnished, at Landlord’s sole cost and expense, all the material, labor
and equipment necessary for the commencement and completion of construction of
the Expansion Improvements. Landlord shall cause Expansion Contractor to
construct the Expansion Improvements in a good and workmanlike manner in
substantial accordance with the Final Expansion Plans and Specifications. In the
event that any materials specified in the Final Expansion Plans and
Specifications are not reasonably available to Landlord or Expansion Contractor,
Landlord and Expansion Contractor reserve the right to substitute materials of
higher or equal quality provided Tenant gives its approval, which approval shall
not be unreasonably withheld and which shall be deemed given if Tenant does not
disapprove within three (3) days after receipt of a substitution notification.

          Landlord acknowledges and agrees that Landlord will bear certain
responsibility, as described in this Section 2A.4, for assuring that the Final
Expansion Plans and Specifications will be in compliance with the ADA. (For
purposes of this Section 2A.4, the term “ADA” shall mean the ADA as theretofore
amended and, with respect to the rules and regulations thereunder, as
theretofore issued.) The preparation of the Preliminary Expansion Plans and
Specifications by or for Landlord will be based on, among other things,
Expansion Architect’s knowledge of the ADA, as the ADA may then be customarily
implemented in “non-user specific” warehouse/distribution/office facilities
constructed in the Naperville/Aurora, Illinois commercial marketplace, as well
as on the Preliminary Expansion Plans and Specifications. As an integral part of
its obligations during the review, submittal and revision procedure set forth
herein with respect to the Final Expansion Plans and Specifications, Tenant
shall inform Landlord of any and all necessary changes thereto in order for the
Demised Premises to be in compliance the ADA, with respect to Tenant’s intended
use of the Demised Premises. Landlord shall thereafter cause to be made any and
all such changes to the Final Expansion Plans and Specifications of which Tenant
informs it. However, anything in this Lease to the contrary notwithstanding, any
and all such changes in the Final Expansion Plans and Specifications shall
automatically and conclusively be deemed to be a Change Order to which Tenant
has agreed.

          Section 2A.5 Expansion Change Orders. Tenant shall be allowed to
request (and shall be deemed to have agreed to) Change Orders with respect to
the Expansion Improvements in the same manner and with the same effect as Change
Orders to the Initial Improvements; expressly excepting, however, that
notwithstanding anything to the contrary contained in Section 2.4: (i) if the
Change Order Cost is less than the original charge for the work being deleted or
changed, the amount of actual costs savings up to but in no event exceeding
$100,000 in the aggregate for all Change Orders shall be credited to Tenant
(with any cost savings of $100,000 or more accruing solely to Landlord without
credit to Tenant); (ii) if the Change Order Cost is greater than the original
charge for the work being changed, then Tenant shall pay to Landlord such Change
Order Cost simultaneously with execution of the Change Order; and (iii) any Soil
Conditions Adjustment shall automatically and conclusively be deemed to be a
Change Order to be paid at Tenant’s sole cost and expense. For purposes hereof,
a “Soil Conditions Adjustment” is any soil conditions which differ materially
from those recommended in the soil report and result in an increase to cost of
construction of the Expansion Improvements, including without limitation, any
condition which requires added structural or foundation support, the importation
or exportation of soil or fill to level the site or otherwise put the site in
readily buildable condition.

          Section 2A.6 Warranty as to Expansion Improvements. Subject to Section
2A.4 hereof with respect to compliance with ADA in regard to the Expansion
Improvements, Landlord shall cause Expansion Contractor to warrant to Tenant,
for a period of one (1) year after Substantial Completion of the Expansion
Improvements (“Warranty Period”), that the Expansion Improvements shall be
constructed in substantial compliance with the Final Expansion Plans and
Specifications, and shall be free from defects in workmanship or materials.
After the conclusion of the Warranty Period, Landlord or Expansion Contractor,
as the case may be, shall assign and transfer to Tenant all assignable
warranties then in effect with respect to the Expansion Improvements which were
given to Landlord or Expansion Contractor in the first instance. Among other
things, Landlord shall cause the warranty on the roof (fifteen (15) years labor
and material, plus five (5) additional years material only) of the Expansion
Improvements to be assigned and transferred jointly to Tenant and Landlord. If
during the Warranty Period, Tenant notifies Landlord, in writing, of defective
workmanship or materials in the construction of the Expansion Improvements,
Landlord shall notify Expansion Contractor to promptly cause such defect to be
corrected. Thereafter, the Warranty Period for the item or items which were
defective and were corrected pursuant to the preceding sentence, and only for
such item or items, shall continue for a period of one (1) year after the date
of such correction.

          Landlord and Tenant hereby acknowledge and agree that with respect to
any latent defects in workmanship or materials in the construction of the
Expansion Improvements, Landlord and Tenant shall be governed by the provisions
of Illinois statutory and common law, including, without limitation, the
provisions of 735 ILCS 5/13-214, as the same may be amended, modified and
interpreted from time to time.

          Anything in this Lease to the contrary notwithstanding, in the event
that Tenant suffers or incurs any indirect or consequential damages as a result
of a breach of the foregoing warranty, Tenant waives any claims with respect
thereto against Landlord and agrees that Landlord shall not be liable therefor.

          The warranty which is provided hereunder is limited in certain
respects and is conditioned on the following:

           (a)      Tenant shall use the Expansion Improvements only in
accordance with the design capacities and criteria established therefor. Tenant
acknowledges that any misuse thereof may void the warranty hereunder, and may
void any manufacturers’ or other warranties which may be assigned to Tenant
hereunder.

           (b)      In addition to the foregoing, the warranty hereunder shall
not extend to the electrical systems, plumbing systems, heating, ventilating and
air conditioning systems, fire protection systems or other mechanical systems
servicing the Expansion Improvements, unless said systems are maintained and
operated in compliance with the manufacturers’ specifications therefor by one or
more professionals experienced in the maintenance and servicing of such systems,
at least through the Warranty Period.

           (c)      Any and all work required to be performed under this Section
2A.6 (“Warranty Work”) shall not in any way include or require Landlord or
Expansion Contractor to perform any routine or appropriate regular maintenance
of the Expansion Improvements required to be performed by Tenant during the
Warranty Period (or thereafter) as part of Tenant’s Repairs and Maintenance (as
such term is defined in Section 6.2 hereof).

          Section 2A.7 Expansion Punch List. Landlord, Expansion Contractor and
Tenant shall, on the date on which the Expansion Improvements are Substantially
Completed, make a joint physical inspection of the Expansion Improvements to
list the remaining items of work to be completed (“Punch List Items”). Landlord
shall cause Expansion Contractor to deliver, in writing, an unconditional
promise to complete the Punch List Items within a reasonable period of time in
respect to each item, taking into account diligence and good and workmanlike
practices. Such time period shall not be longer than sixty (60) days, subject to
Permitted Delays (including, without limitation, the inability to obtain
supplies or other items on a timely basis and work which is weather-dependent),
in the event of which Permitted Delays, Expansion Contractor shall nonetheless
diligently pursue the completion of the Punch List Items as promptly as
practicable. In the event of a disagreement among or between the parties as to
the inclusion or the exclusion of a Punch List Item, the decision of the
Expansion Architect, which decision shall be based solely on the determination
of whether the item in question was constructed in substantial conformity with
the Final Expansion Plans and Specifications shall control.

          Section 2A.8 Limitation on Landlord’s Obligations. Anything in this
Article 2A or elsewhere in this Lease to the contrary notwithstanding,
Landlord’s obligations under this Article 2A are expressly made contingent on
(a) there having been no material adverse change in the financial condition or
creditworthiness of Tenant, and (b) Landlord’s ability to obtain all necessary
approvals, consents and permits which at the time of the proposed expansion are
required by the City and any and all other governmental authorities then having
jurisdiction over the Demised Premises. Landlord shall use its best efforts in
regard to obtaining any and all such approvals, consents and permits.”

           5.      Base Rent. Effective as of the Expansion Commencement Date,
Section 3.1 of the Lease is hereby deleted in its entirety and replaced with the
following:

          “Section 3.1 Payment of Base Rent. As part of the consideration to be
paid by Tenant to Landlord under this Lease, and in accordance with the terms,
provisions and conditions of this Lease, Tenant shall pay base rent with respect
to the Demised Premises as set forth in this Article 3 (“Base Rent”) as follows:

           (a)      Base Rent for Initial Term; First Renewal Term and Second
Renewal Term.

             (i)      First 11 Years. During the first 11 years of the Initial
Term, being from the Expansion Commencement Date through the date which is 11
years, less one (1) day thereafter, the annual Base Rent with respect to the
Demised Premises shall be One Million Two Hundred Fifty-Eight Thousand One
Hundred Thirty-Eight and 20/100 Dollars ($1,258,138.20), subject to annual
increases as hereafter provided. Commencing with the first Adjustment Date (as
defined in Section 3.1(b) hereafter) and continuing on each subsequent
Adjustment Date thereafter, Base Rent during the first 11 years of the Initial
Term shall be increased by an amount equal to the product of the then-current
Base Rent being paid times the Adjustment Percentage (as defined in Section
3.1(b) hereafter), which increases shall be compounded. The increased annual
Base Rent shall constitute the annual Base Rent due and payable until the next
Adjustment Date throughout the first 11 years of the Initial Term.


             (ii)      Years 12 through 15. During years 12 through 15 of the
Initial Term, being from the date which is 12 years after the Expansion
Commencement Date through the date which is 15 years, less one (1) day, after
the Expansion Commencement Date, the annual Base Rent shall remain fixed during
said years 12 through 15 at the same annual Base Rent then payable during the
eleventh (11th) year of the Initial Term.


             (iii)      Years 16 through 20. During years 16 through 20 of the
Initial Term, being from the date which is 16 years after the Expansion
Commencement Date through the Initial Termination Date, the annual Base Rent
shall remain fixed during said years 16 through 20 at an annual rate equal to
the result obtained by taking an annual Base Rent of $1,258,138.20 and having
increased the same on each Adjustment Date over the first 15 years of the
Initial Term and on the first day of the 16th year by applying the Adjustment
Percentage to said amount on a compounded basis.


             (iv)      First Renewal Term. In the event that Tenant elects to
renew the term of this Lease for the First Renewal Term, then during the First
Renewal Term, the Base Rent shall be equal to the greater of (A) the fair market
base rent, as determined in accordance with Section 3.1(d) hereof (“Fair Market
Base Rent”) or (B) the then-current annual Base Rent payable immediately prior
to the First Renewal Term increased by two and one-half percent (2.5%). Base
Rent payable during the First Renewal Term shall be increased annually on each
Adjustment Date by an amount equal to the product of the then-current Base Rent
being paid times the Adjustment Percentage, which increases shall be compounded.
The increased annual Base Rent shall constitute the annual Base Rent due and
payable until the next Adjustment Date throughout the First Renewal Term.


             (v)      Second Renewal Term. In the event that Tenant elects to
renew the term of this Lease for the Second Renewal Term, then during the Second
Renewal Term, the Base Rent shall be equal to the greater of (A) Fair Market
Base Rent or (B) the then-current annual Base Rent payable immediately prior to
the Second Renewal Term increased by two and one-half percent (2.5%). Base Rent
payable during the Second Renewal Term shall be increased annually on each
Adjustment Date by an amount equal to the product of the then-current Base Rent
being paid times the Adjustment Percentage, which increases shall be compounded.
The increased annual Base Rent shall constitute the annual Base Rent due and
payable until the next Adjustment Date throughout the Second Renewal Term.


             (b)      For purposes of this Article, the following definitions
shall apply:


            “Adjustment Date” shall mean the first anniversary of the Expansion
Commencement Date and each subsequent anniversary thereafter, including any
Renewal Terms if Tenant exercises its option to renew pursuant to Section 1.5.


            “Adjustment Percentage” shall mean the lesser of (A) the increase in
the Consumer Price Index for the then current Adjustment Date over the
immediately preceding year, expressed as a percentage or (B) two and one-half
percent (2.5%) per annum; provided, however, the Adjustment Percentage shall not
be less than zero.


            “Consumer Price Index” shall mean the Revised Consumer Price Index
for Urban Wage Earners and Clerical Workers, All Items (base index year
1982-84=100), for Chicago, Gary, Lake County, IL-IN-WI, as published by the
United States Department of Labor, Bureau of Labor Statistics. If the manner in
which the Consumer Price Index is determined by the Bureau of Labor Statistics
shall be substantially revised, including, without limitation, a change in the
base index year, an adjustment shall be made by Landlord in such revised index
which would produce results equivalent, as nearly as possible, to those which
would have been obtained if such Consumer Price Index had not been so revised.
If the Consumer Price Index shall become unavailable to the public because
publication is discontinued, or otherwise, or if equivalent data is not readily
available to enable Landlord to make the adjustment referred to in the preceding
sentence, then Landlord will substitute therefor a comparable index based upon
changes in the cost of living or purchasing power of the consumer dollar
published by any other governmental agency or, if no such index shall be
available, then a comparable index published by a major bank or other financial
institution or by a university or a recognized financial publication.


           (c)      Special Abatement Period. Provided no default by Tenant
exists under this Lease, Base Rent for the first ninety (90) days of the Initial
Term shall be abated and in lieu thereof Tenant shall pay to Landlord monthly
Base Rent in the amount of $81,207.33 per month.

           (d)      Determining Fair Market Base Rent.

  (i)

Landlord Proposal. In the event that Tenant has delivered a Renewal Notice,
then, not later than eleven (11) months prior to the last day of the Initial
Term or the last day of the First Renewal Term, as applicable, Landlord shall
notify Tenant, in writing, of Landlord’s determination of Fair Market Base Rent
for the Demised Premises for the succeeding Renewal Term (“Landlord’s Fair
Market Rent Determination”). Within ten (10) days at the receipt of Landlord’s
Fair Market Rent Determination, Tenant shall advise Landlord, in writing, either
that (A) Tenant accepts Landlord’s Fair Market Rent Determination; or (B) Tenant
chooses to have the Fair Market Base Rent for the Demised Premises to be
determined by appraisal. If Tenant accepts Landlord’s Fair Market Rent
Determination, the Fair Market Base Rent for the Demised Premises to be used in
calculating Base Rent during the succeeding Renewal Term shall be that set forth
in Landlord’s Fair Market Rent Determination. If Tenant fails so to notify
Landlord within such ten (10)-day period, then Tenant shall be deemed to have
accepted Landlord’s Fair Market Rent Determination. However, if Tenant does not
accept (or is not deemed to have accepted) Landlord’s Fair Market Rent
Determination, the terms, provisions and conditions of Section 3.1 (d)(ii)
hereof shall apply.


  (ii)

Appraisal. Subject to this Section 3.1(d)(ii), if Tenant does not accept (or is
not deemed to have accepted) Landlord’s Fair Market Rent Determination pursuant
to Section 3.1(d)(i) above, then the Fair Market Base Rent shall be determined
by appraisal. Such appraisal shall be made as hereinafter provided, based upon
each such appraiser’s definition of “fair market value” and also based on such
criteria as each such appraiser deems appropriate. However, under any and all
circumstances, such criteria shall include, without limitation, (A) the then
current use of the Demised Premises; (B) the size and condition of the Demised
Premises; (C) the duration of the Renewal Term; (D) the financial responsibility
arid creditworthiness of Tenant; and (E) rental rates then being charged for
comparable premises in the Naperville/Aurora. Illinois commercial marketplace.


 

Tenant’s notice to Landlord under Section 3.1(d)(i) not to accept Landlord’s
Fair Market Rent Determination shall include a designation of Tenant’s
independent appraiser. Within five (5) days after Tenant’s designation, Landlord
shall designate its independent appraiser and shall notify Tenant, in writing,
thereof. Within five (5) days after Landlord’s designation, both appraisers
shall mutually agree on the designation of a third appraiser. Landlord shall pay
all costs associated with the appraiser designated by Landlord; Tenant shall pay
all costs associated with the appraiser designated by Tenant; Landlord and
Tenant shall share equally in all costs associated with the appraiser designated
by the other two appraisers. All three appraisers shall be reputable, M.A.I.
certified independent real estate appraisers, each of whom shall be
knowledgeable and experienced in the appraisals of rents for
warehouse/distribution/office facilities (with ancillary retail space) in the
Naperville/Aurora, Illinois commercial marketplace.


 

After their appointment, the appraisers shall be directed to determine
independently the Fair Market Base Rent for the Demised Premises. Within thirty
(30) days after the designation of the third appraiser, all three appraisals of
such Fair Market Base Rent amount(s) shall be submitted, in writing, to Landlord
and Tenant. If two or all three of the appraisals shall be identical in amount,
the Fair Market Base Rent for the Demised Premises, shall be such identical
amount. If none of the appraisals for each such amount are identical, the
highest and the lowest appraisal shall be disregarded and the Fair Market Base
Rent for the Demised Premises shall be the amount determined by the middle
appraisal.


           (e)      Payment of Base Rent. During the term, Tenant shall pay the
Base Rent in equal monthly installments due and payable, in advance, on the
first day of each calendar month to Landlord at CBRE AAF Wrightwood Capital/175
Ambassador, P.O. Box 2088 Department #4162, Milwaukee, Wisconsin 53201; or if
you want to wire your payment: Bank Name: Wells Fargo, Account Name: CBRE AAF
Cohen Financial/161 Tower, Account Number: 405-0009232, ABA Number: 12000248 (or
such other entity designated as Landlord’s management agent), or pursuant to
such other directions as Landlord shall designate in this Lease or otherwise in
writing.

           6.      Roof Replacement. Effective as of the date of this Amendment,
Section 6.2 of the Lease is hereby amended to add the following thereto:

  “In connection with any replacement of the roof, Tenant shall be required to
use a Landlord approved roof vendor and installer. To the extent not otherwise
covered by any applicable roof warranty, Landlord will reimburse Tenant for
fifty percent (50%) of the cost associated with the replacement of the roof on
the existing 241,130 square foot building at the time such roof is replaced.
Notwithstanding the foregoing, Landlord shall have no obligation to reimburse
Tenant under this section if: (i) Tenant fails to use a Landlord approved roof
vendor or (ii) at the time of such payment is otherwise due, there is any
Default under this Lease.”


           7.      Real Estate Brokers. Tenant covenants, warrants and
represents to Landlord that Tenant has not dealt with any broker in connection
with the subject matter of this Amendment. Tenant agrees to and hereby does
defend, indemnify and hold Landlord harmless against and from any brokerage
commissions or finder’s fees or claims therefor by a party claiming to have
dealt with Tenant in connection with the subject matter of this Amendment and
all costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys’ fees and expenses. The foregoing
indemnification shall survive the termination or expiration of the Lease.

           8.      Authority. Tenant represents and warrants to Landlord that
each individual executing this Amendment on behalf of Tenant is authorized to do
so on behalf of Tenant and that Tenant is not, and the entities or individuals
constituting Tenant or which may own or control Tenant or which may be owned or
controlled by Tenant are not, among the individuals or entities identified on
any list compiled pursuant to Executive Order 13224 for the purpose of
identifying suspected terrorists.

           9.      Entire Agreement. The entire agreement of the parties is set
forth in this Amendment and in the Lease as amended hereby. No prior agreement
or understanding with respect to the Lease and this Amendment shall be valid or
of any force or effect.

           10.      Conflict; Survival. In the event of any conflict between the
terms of the Lease and the terms of this Amendment, the terms and provisions of
this Amendment shall control in all events. Except as specifically modified or
amended by the terms of this Amendment, the Lease remains in full force and
effect, without change or modification, and is hereby ratified and confirmed in
such respect.

          IN WITNESS WHEREOF, Landlord and Tenant have executed this Fourth
Amendment to Lease as of the day and year first above written.

LANDLORD:

AMBASSADOR DRIVE LLC, an Illinois limited
liability company


By:                                           
Name:                                          
Its:                                          


TENANT:

GLOBAL COMPUTER SUPPLIES INC., a New
York corporation (f/k/a Systemax Incorporated)

By:                                           
Name:                                          
Its:                                          


EXHIBIT G

PRELIMINARY EXPANSION PLAN AND SPECIFICATIONS